DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims and Interview
Applicant’s amendment of claims 1, 2, 6, 7, 9, 21, 22, 25, and 26, cancellation of claims 3-5 and  15-20, and submission of new claims 27-29 in “Claims - 01/22/2021” is acknowledged. This office action considers claims 1, 2, 6-14 and 21-29 pending for prosecution.
Examiner noticed that some of the Applicant’s interview related statement in “Remarks - 01/22/2021 - Applicant Arguments/Remarks Made in an Amendment”, are incorrect. The summary of interview is recorded in “Examiner Interview Summary Record (PTOL - 413) - 01/13/2021” that clearly stated that the proposed amendment would only overcome the claim 21 subject to the rephrasing of void with air gap. Contrary to the Applicant’s assertion “During the Examiner Interview, the Examiner agreed that this amendment overcomes the rejection over the cited reference. Accordingly, the Applicant respectfully requests the § 102 rejection of claim 1 be withdrawn” on pages 7-8, Examiner contend that the overcoming of rejection for claim 1 was not agreed.
On “Examiner Hossain agreed to further review and reconsider the Applicant's argument that the alleged equivalency based on the reference Tamura is deficient in view of MPEP 2144.05(I)”, examiner further consulted with USPTO TC-2800 subject matter expert who opined that Applicant’s view “because of MPEP 2144.05(I), MPEP §2144.06.II cannot be used” is incorrect, and based on wrong premises. MPEP §2144.06.II. deals with substituting art recognized equivalents whereas MPEP 2144.05.I-III deals with rebutting a prima facie holding of obviousness of ranges by showing criticality. These two sections of the MPEP address two different issues (art equivalence vs. criticality of range) and relying on MPEP 211.05.III is misplaced and, thus, unpersuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (676; Fig 2; [0033]) = (element 676; Figure No. 2; Paragraph No. [0033]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields 

Claims 1-2, 6, 9-11, 13 and 27 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Shimabukuro; Seiji et al., (US 20200006131 A1; hereinafter Shimabukuro). 

    PNG
    media_image1.png
    362
    720
    media_image1.png
    Greyscale

Shimabukuro Figure 4
Regarding claim 1, Shimabukuro teaches a method, comprising (see the entire documents, Figs 1-11; [0037+], specifically, as cited below):
forming a via  (676; Fig 2; [0033]) in a dielectric layer (670); 
depositing a ruthenium-containing conductive layer ( 686 across 680; Fig 2; [0039]) having a first ruthenium portion over a top surface of the via  (686 over 676) and a second ruthenium portion (686 at left <>right of 676) over a top surface of the dielectric layer (670); and 
patterning the ruthenium-containing conductive layer to form a conductive line (comprising plurality of 686 across 680) over the top surface of the via (676), wherein a thickness of the conductive line (comprising plurality of 686 across 680) is less (construed from Fig 3) than a thickness of the via (676); 
after the patterning of the ruthenium-containing conductive layer (comprising plurality of 686 across 680), forming a barrier layer over top  (687; Fig 4; [0043]) and sidewall surfaces (682) of the conductive line (comprising plurality of 686 across 680 ).  
Regarding claim 2, Shimabukuro as applied to the method of claim 1, further teaches, wherein patterning the ruthenium- containing conductive layer includes: forming a masking layer ([0034]) that covers the first ruthenium portion second ruthenium portion ; and removing the portion of the second ruthenium portion  to form the conductive line.  
Regarding claim 6, Shimabukuro as applied to the method of claim 1, further teaches, wherein the forming of the via includes: patterning the dielectric layer (670; [0034]: 670 can be lithographically patterned to form contact openings in areas in which contact via structures are to be subsequently formed) to form a via opening (contact openings); Reply to Office Action of 10/27/20 conformally forming a via barrier layer (672; [0035}) over surfaces of the dielectric layer (670); defining the via opening; and after the forming of the via barrier layer, depositing a via bulk layer(674; [0035}: Each remaining portion of the metallic fill material constitutes a metallic fill material portion 674) in the via opening to form the via.  
Regarding claim 9, Shimabukuro teaches a method, comprising (see the entire documents, Figs 1-11; [0037+], specifically, as cited below):
forming a first dielectric layer (670; Fig 2; [0033]) over a conductive feature (754; Fig 2; [0033]); 
patterning the first dielectric layer (670; [0034]: 670 can be lithographically patterned to form contact openings in areas in which contact via structures are to be subsequently formed) to form a via opening, wherein the via opening exposes the conductive feature (754); 
depositing a first barrier layer (672; [0035}) over sidewall surfaces of the via opening defined by the first dielectric layer (670); 
depositing a first bulk (674; [0035]: Each remaining portion of the metallic fill material constitutes a metallic fill material portion 674) in the via opening over the first barrier layer (672), wherein the first barrier layer and the first bulk layer fill the via  opening to form a via having a first thickness; 
depositing a second bulk layer (684; comprising plurality of 684 across 680) over a top surface of the via (676) and a top surface of the first dielectric layer (670), wherein the second bulk layer includes ruthenium ([0039]);
 patterning the second bulk layer (comprising plurality of 684 across 680) such that a remaining portion of the second bulk layer is disposed over the top surface of the via (676); 
depositing a second barrier layer over a top (687; Fig 4; [0043]) and a sidewall surface (682) of the remaining portion of the second bulk layer (684), wherein the remaining portion of the second bulk layer and the second barrier layer form a conductive line (plurality of 686 across 680) having a second thickness over the via, and wherein the second thickness is less (construed from Fig 3) than the first thickness; and 
forming a second dielectric layer (690; Fig 4; [045]) over the conductive line (plurality of 686 across 680) and the first dielectric layer  (670).  
Regarding claim 10, Shimabukuro as applied to the method of claim 9, further teaches, wherein depositing of the first bulk layer includes depositing a cobalt-containing material in the via opening ([0039]).  
Regarding claim 11, Shimabukuro as applied to the method of claim 9, further teaches, wherein ([0035]) depositing the first barrier layer includes forming the first barrier layer over the top surface of the first dielectric layer .  
Regarding claim 13, Shimabukuro as applied to the method of claim 11, further teaches, wherein (Fig 4) depositing the second bulk layer further includes forming the second bulk layer (682) over the first barrier layer disposed over the top surface of the first dielectric layer (670).  
Regarding claim 27, Shimabukuro as applied to the method of claim 1, further teaches, wherein the dielectric layer (670) is a first dielectric layer, and the method further comprising forming a second dielectric layer (690) over a top surface and a sidewall surface of the barrier layer.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Shimabukuro; Seiji et al., (US 20200006131 A1; hereinafter Shimabukuro) in view of YANG; SHIN-YI et al., (US 20160218035 A1; hereinafter Yang).
Regarding claim 7, Shimabukuro as applied to the method of claim 6, but does not expressly disclose, (the method) further comprising forming a contact etch-stop layer over the top surface of the dielectric layer (670) before patterning the dielectric layer.  
However, in the analogous art, Yang teaches a method for manufacturing an interconnect structure (abstract) wherein (Fig 7A-7B; [0040]) two etch steps to respectively remove the first dielectric material layer 105A and the etch stop layer 107 within the opening of the patterned photoresist layer. Etch stop layers 107 are formed between different dielectric layers ([0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step of Yang into Shimabukuro method such that, the method further comprising forming a contact etch-stop layer (Yang 107) over the top surface of the dielectric layer (670) before patterning the dielectric layer, since this inclusion, at least, protects the underlying ILD layer from being damaged during the formation of trench openings.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Shimabukuro; Seiji et al., (US 20200006131 A1; hereinafter Shimabukuro) in view of TAHARA; Shigeru et al., (US 20190295856 A1; hereinafter Tahara).
Regarding claim 8, Shimabukuro as applied to the method of claim 1, but does not expressly disclose, wherein patterning the ruthenium-containing conductive layer includes etching the ruthenium-containing conductive layer with a chlorine- containing gas, an oxygen-containing gas, or a combination thereof.  
However, in the analogous art, Tahara teaches a method of etching a ruthenium film includes a first step of etching the ruthenium film by plasma processing using oxygen-containing gas, and a second step of etching the ruthenium film by plasma processing using chlorine-containing gas (abstract, [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate steps of Tahara into Shimabukuro method such that, the method wherein patterning the ruthenium-containing conductive layer includes etching the ruthenium-containing conductive layer with a chlorine- containing gas, an oxygen-containing gas, or a combination thereof, since this inclusion, at least, suppress the variation in the etching rate (Tahara [0004]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Shimabukuro; Seiji et al., (US 20180374747 A1; hereinafter Shimabukuro) in view of CHANG; Cheng-We et al., (US 20190164747 A1; hereinafter Chang).
Regarding claim 12, Shimabukuro as applied to the method of claim 11, but does not expressly disclose, (the method) further comprising performing a chemical- mechanical polishing (CMP) process to the first bulk layer, wherein performing the CMP process removes the first barrier layer formed over the top surface of the first dielectric layer.  
Chang teaches methods for forming those conductive features ([abstract]), wherein (Figs 5-6; [0045-0046]) illustrates removal of excess conductive material 60 (ruthenium) and barrier layer 50 above the top surface of the second ILD 40. After the conductive material 60 is deposited, excess conductive material 60 and barrier layer 50 over the top surface of the second ILD 40 may be removed by using a planarization process, such as a CMP, for example.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate steps of Chang into Shimabukuro method such that, performing a chemical- mechanical polishing (CMP) process to the first bulk layer, wherein performing the CMP process removes the first barrier layer formed over the top surface of the first dielectric layer, since, pulling back the barrier layer 50 can increase an area of a conductive material 60 (e.g., to be subsequently deposited in forming a conductive feature) to which another conductive feature may contact (Chang [0044]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Shimabukuro; Seiji et al., (US 20180374747 A1; hereinafter Shimabukuro) in view of Joi; Aniruddha et al., (US 20190295856 A1; hereinafter Joi). 
Regarding claim 14, Shimabukuro as applied to the method of claim 11, while further teaches, wherein depositing of the first barrier layer includes forming the first barrier layer on the sidewall surfaces of the via opening defined by the first dielectric layer, but does not expressly disclose “not over a bottom surface of the via opening defined by the conductive feature, and wherein depositing the first bulk layer in the via opening includes performing a bottom-up selective deposition”.  
However, in the analogous art, Joi teaches a method for generating a self-forming adhesion layer for ruthenium metallization ([0102]), wherein (Fig 14A-14D) illustrates a portion of a substrate having a via 165, following etch and clean processing, then a ruthenium deposition process is performed, so as to deposit a layer 220 of ruthenium in the via 165 (Fig 14B) and barrier layer not forming over a bottom surface of the via opening defined by the conductive feature (Fig D). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate steps of Joi into Shimabukuro method such that, the barrier layer not over a bottom surface of the via opening, since this inclusion, at least, helps matching the same crystal orientation of the bulk layer with underlying conductive feature.
Claims 21-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable Shimabukuro; Seiji et al., (US 20200006131 A1; hereinafter Shimabukuro) in view of WANG; Yih et al., (US 20190378836 A1; hereinafter Wang).
Regarding claim 21, Shimabukuro teaches a method, comprising (see the entire documents, Figs 1-11; [0037+], specifically, as cited below):
forming a first interlayer dielectric (ILD) layer ({670,680}; Fig 2; [0033]) over a first conductive feature (754; Fig 2; [0033]);
forming a via (676; Fig 2; [0033]) in the first ILD layer (670), wherein the via is electrically coupled to the first conductive feature (754), and wherein the via has a first thickness; 
depositing conductive layer (686 across 680; Fig 2; [0039]) on a top surface of the first ILD layer, wherein the conductive layer is electrically coupled to the via (676); 
conductive layer to expose  a portion of the first ILD layer and to form a second conductive feature (686 at left of vertical projection of 754) and a third conductive feature (686 at right of vertical projection of 754) on opposite sides of the portion of the first ILD layer (See also rejection under U.S.C. 112(b) in section 2, above); 
depositing a barrier layer (687; Fig 4; [0043]) on surfaces of the second conductive feature and the third conductive feature to form conductive lines each having a second thickness, wherein the second thickness is less than the first thickness (of via 342); and 
forming a second ILD layer (690; Fig 4) over the first ILD layer, such that the conductive  lines are embedded in the second ILD layer and (see below for  “that the second ILD layer includes an air gap  between the conductive lines)
As indicated above, Shimabukuro does not expressly disclose “that the second ILD layer includes an air gap between the conductive lines.
However, in the analogous art, Wang teaches method deep trench vias for three-dimensional integrated circuit ([0001, 0089]) wherein ([0026]) ILD layers include air gaps to further reduce their dielectric constant, the ILD layer being formed to embed  The deep trench via  102 comprising  Ruthenium ([0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step of Wang into Shimabukuro method such that , the method further comprises that the second ILD layer (Shimabukuro) includes an air gap (in view of Wang)  between the conductive lines (Shimabukuro), since this inclusion further reduce their dielectric constant (Wang [0026]), and leakage current thereof.
Regarding claim 22, the combination of (Shimabukuro and Wang) as applied to the method of claim 21, further teaches, wherein the barrier layer is a first barrier layer, and wherein forming the via includes: patterning the first ILD layer (670; [0034]: 670 can be lithographically patterned to form contact openings in areas in which contact via structures are to be subsequently formed) to form an opening (contact openings), wherein the opening exposes the first conductive feature; selectively depositing a second barrier layer to contact sidewall surfaces of the opening defined by the first ILD layer; and depositing a metal layer (674; [0035}: Each remaining portion of the metallic fill material constitutes a metallic fill material portion 674) in the opening over the second barrier layer, wherein the second barrier layer and the metal layer fill the opening to form the via.  
Regarding claim 23, the combination of (Shimabukuro and Wang) as applied to the method of claim 22, further teaches, wherein depositing the metal layer results in the metal layer to selectively grow on the conductive feature but not on the second barrier layer.  
Regarding claim 24, Shimabukuro as applied to the method of claim 22, further teaches, wherein the metal layer includes ruthenium ([0039]), cobalt, or a combination thereof.  
Regarding claim 25, the combination of (Shimabukuro and Wang) as applied to the method of claim 22, further teaches, wherein depositing the barrier layer (687; Fig 4) includes selectively forming the barrier layer on the second conductive feature (686 at left of vertical projection of 754) and the third conductive feature (686 at right of vertical projection of 754) but not over the first ILD layer (670).  
Regarding claim 28, Shimabukuro as applied to the method of claim 27, further teaches, but does not expressly disclose, wherein the second dielectric layer includes an air gap between adjacent portions of the patterned ruthenium-containing conductive layer.  
However, in the analogous art, Wang teaches method deep trench vias for three-dimensional integrated circuit ([0001, 0089]) wherein ([0026]) ILD layers include air gaps to further reduce their dielectric constant, the ILD layer being formed to embed  The deep trench via  102 comprising  Ruthenium ([0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step of Wang into Shimabukuro method such that, the method further comprises wherein the second dielectric layer (Shimabukuro) includes an air gap (in view of Wang) between adjacent portions of the patterned ruthenium-containing conductive layer (Shimabukuro), since this inclusion further reduce their dielectric constant (Wang [0026]), and leakage current thereof.
Regarding claim 29, Shimabukuro as applied to the method of claim 9, while further teaches, wherein the remaining portion of the second bulk layer is a first remaining portion of the second bulk layer, wherein the patterning of the second bulk layer forms a second remaining portion of the second bulk layer (684 across 680), and wherein the forming of the second dielectric layer (690), but does not expressly disclose,  includes forming an air gap between the first remaining portion of the second bulk layer and the second remaining portion of the second bulk layer.
However, in the analogous art, Wang teaches method deep trench vias for three-dimensional integrated circuit ([0001, 0089]) wherein ([0026]) ILD layers include air gaps to further reduce their dielectric constant, the ILD layer being formed to embed  The deep trench via  102 comprising  Ruthenium ([0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step of Wang into Shimabukuro method such that, the method further comprises 
(forming of the second dielectric layer (Shimabukuro)),  includes forming an air gap(in view of Wang)   between the first remaining portion of the second bulk layer and the second remaining portion of the second bulk layer
wherein the second dielectric layer (Shimabukuro) includes an air gap (in view of Wang) between adjacent portions of the patterned ruthenium-containing conductive layer (Shimabukuro), since this inclusion further reduce their dielectric constant (Wang [0026]), and leakage current thereof.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Shimabukuro; Seiji et al., (US 20200006131 A1; hereinafter Shimabukuro) in view of WANG; Yih et al., (US 20190378836 A1; hereinafter Wang) and in further view of TAHARA; Shigeru et al., (US 20190295856 A1; hereinafter Tahara).
Regarding claim 26, the combination of (Shimabukuro and Wang) as applied to the method of claim 21, further teaches, wherein trimming the conductive  layer includes: 
conductive  layer to expose a portion thereof; and 
But, the combination of (Shimabukuro and Wang) does not expressly disclose: 
etching the exposed portion of the conductive layer  with a chlorine-containing gas, an oxygen-containing gas, or a combination thereof.  
However, in the analogous art, Tahara teaches a method of etching a ruthenium film includes a first step of etching the ruthenium film by plasma processing using oxygen-containing gas, and a second step of etching the ruthenium film by plasma processing using chlorine-containing gas (abstract, [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate steps of Tahara into the combination of (Shimabukuro and Wang) method such that, the method comprises etching the exposed portion of the conductive layer  with a chlorine-containing gas (Tahara) , an oxygen-containing gas, or a combination thereof, since this inclusion, at least, suppress the variation in the etching rate (Tahara [0004]).
Response to Arguments
Applicant's arguments in “Remarks - 01/22/2021 - Applicant Arguments/Remarks Made in an Amendment”, with the “Amendment/Req. Reconsideration-After Non-Final Reject - 01/22/2021", have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claim 1, 2, 6, 7, 9, 21, 22, 25, and 26, and submission of new claims 27-29 in “Claims - 01/22/2021” necessitated the shift in new grounds of rejection detailed above in section 1-7, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Friday 8.30 A.M -5.00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
March 5, 2021